DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The instant Office Action is directed to the Applicant’s response filed 4-7-2021.

3.	Claims 1-31 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments, filed 4-7-2021, with respect to the rejections of the claims made under 35 USC Sec. 101 and 35 USC Sec. 103 have been fully considered and are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
5.	Claims 1-31 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art in the field does not teach the combination of features of the claimed invention, including the particular steps for mapping of personally identifiable information from a broker-dealer database that includes personally identifiable information for a first account, with public transaction information received from a 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The examiner currently works a part-time schedule and can be reached from 9am to 5pm on Monday-Tuesday of the first week of the USPTO biweek, and Thursday-Friday of the second week of the USPTO biweek calendar.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PAUL E CALLAHAN/Examiner, Art Unit